March 29, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                 AMERICAN DISCOVERY ENERGY, INC., Appellant

NO. 14-11-00158-CV                        V.

                          APACHE CORPORATION, Appellee
                              ____________________



       This cause, an appeal from the judgment in favor of appellee, APACHE
CORPORATION, signed September 1, 2010, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

       We order appellant, AMERICAN DISCOVERY ENERGY, INC., to pay all costs
incurred in this appeal. We further order this decision certified below for observance.